Case 1:18-cr-00167-PLM ECF No. 1009 filed 11/30/19 PagelD.6654 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

 

UNITED STATES OF AMERICA,
Plaintiff, No. 1:18-cr-167

VS. Hon. Paul L. Maloney

YVETTE BROWN,

Defendant.

 

DEFENDANT’S MOTION FOR VARIANCE

 

NOW COMES the defendant, Yvette Brown, by and through her attorneys, Willey and
Chamberlain LLP, and hereby moves pursuant to 18 U.S.C. § 3553(a) and other authority for a
downward variance from the advisory guidelines range.

This motion is supported by the accompanying sentencing memorandum.

Respectfully Submitted,
Dated: November 30, 2019

WILLEY & CHAMBERLAIN LLP
Attorney for Defendant

s/ Julia A. Kelly

 

Julia A. Kelly (P77407)

300 Ottawa Avenue NW, Suite 810
Grand Rapids, Michigan 49503
(616) 458-2212
jak@willeychamberlain.com

 
